SHARP, Judge,
dissenting.
I respectfully dissent in this case because the mandatory and non-mandatory parts of Rodriguez’ three sentences are being broken up and served at different times. In my view, what is concurrent cannot also be consecutive. One of the mandatory periods necessarily will be served first. When the second and third start running down the line, the mandatory parts will clearly have been separated from the non-mandatory parts which started running from the beginning. I would remand for resentencing. Segal v. Wainwright, 304 So.2d 446 (Fla. 1974); Bozmestor v. State, 381 So.2d 324 (Fla. 5th DCA 1980).